Citation Nr: 1224770	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to January 10, 2003, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas that granted service connection for the cause of the Veteran's death.

A January 2008 Board decision denied the appellant's claim of entitlement to an effective date prior to January 2003.  A December 2009 order of the Court of Appeals for Veterans Claims (Court) vacated and remanded the January 2008 Board decision.  A July 2010 Board decision again denied the appellant's claim.  A March 2012 single-judge Court decision reversed the Board's July 2010 decision, granted entitlement to an earlier effective date in April 1973 for service connection for the cause of the Veteran's death, and remanded this matter to the Board for further proceedings consistent with the Court's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2008 Board decision denied entitlement to an effective date prior to January 2003 for service connection for the cause of the Veteran's death.  

2.  A December 2009 order of the Court vacated and remanded the Board's decision, finding that an informal application to reopen the claim of service connection for the cause of the Veteran's death had been filed in April 1973 by way of Congressional correspondence; the Court also found that the appellant had abandoned any claim that a December 1969 rating decision that denied service connection for the cause of the Veteran's death was the product of clear and unmistakable error (CUE).

3.  A July 2010 Board decision denied entitlement to an effective date prior to January 2003 for service connection for the cause of the Veteran's death, finding that the appellant had abandoned her April 1973 informal claim.  

4.  A March 2012 order of the Court reversed the Board's decision and granted entitlement to an earlier effective date of April 1973 for service connection for the cause of the Veteran's death, and remanded this matter to the Board for further proceedings consistent with its decision.


CONCLUSION OF LAW

Based on the Court's decision, an earlier effective date of April 6, 1973, for service connection for the cause of the Veteran's death, is warranted.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for an earlier effective date for service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

With regard to effective date claims as in the instant case, where service connection has been granted and a claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All relevant VA treatment records and private treatment records identified by the appellant have been associated with the claims file.  The appellant has not identified any other outstanding relevant evidence.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran served on active duty from August 1948 to June 1952.  He died in October 1969.  The appellant is his widow.

By way of background, the appellant filed an October 1969 claim for service connection for the cause of the Veteran's death, which was denied by way of an unappealed December 1969 RO decision, which decision is final.

In January 2003, the appellant filed a request to reopen her claim.  A November 2004 decision review officer (DRO) decision granted her claim for service connection for the cause of the Veteran's death, and assigned an effective date of January 2003.  In a May 2005 notice of disagreement, the appellant claimed entitlement to an effective date prior to January 2003, and she alleged clear and unmistakable error (CUE) in the December 1969 RO denial of her original claim.  A September 2005 Statement of the Case (SOC) denied entitlement to an earlier effective date, and the appellant filed an appeal herein.  

A January 2008 Board decision denied entitlement to an effective date prior to January 2003, and found no CUE in the December 1969 RO decision (denying service connection).  

A December 2009 order of the Court of Appeals for Veterans Claims (Court) vacated and remanded the January 2008 Board decision, finding that April 1973 Congressional correspondence constituted an informal request to reopen the appellant's claim.  The Court also noted at the outset of its decision that the appellant had not presented any argument concerning her contention alleging CUE in the December 1969 rating decision, and, therefore, the Court held that this claim was deemed abandoned.  Likewise, therefore, the Board finds that there is no longer any issue as to CUE in the December 1969 rating decision before the Board to review.

A July 2010 Board decision again denied the appellant's claim of entitlement to an effective date prior to January 2003, finding that the appellant had abandoned her April 1973 informal claim because she did not file a formal claim within one year, citing 38 C.F.R. § 3.158(a) (1972) (where evidence requested in connection with a request to reopen a claim is not furnished within one year, the request will be considered abandoned).  In that regard, her next communication with VA after the April 1973 Congressional inquiry was a June 1974 request for school attendance, and then her January 2003 Form 21-534.

A March 2012 single-judge Court decision reversed the Board's July 2010 decision and granted entitlement to an effective date in April 1973 for service connection for the cause of the Veteran's death, and remanded this matter to the Board for further proceedings consistent with the Court's decision.  In its decision, the Court found that VA's response to the April 1973 Congressional inquiry did not meet the requirements of 38 U.S.C.A. § 3003 (1970) (reenacted as 38 U.S.C.A. § 5103(a)) (where a claimant's application for benefits is incomplete, VA "shall notify the claimant of the evidence necessary to complete the application") because no notice was sent directly to the appellant or her representative of record and, therefore, her April 1973 request to reopen her claim had never been abandoned.  See id. 

The Court's March 2012 decision is binding on the Board.  Therefore, entitlement to an earlier effective date of April 6, 1973 (the date the Congressional inquiry was received by VA) for service connection for the cause of the Veteran's death is granted.

ORDER

Based on the Court's decision, entitlement to an effective date of April 6, 1973 for service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


